STATEMENT IN
SUPPORT OF PROBABLE CAUSE

lN RE£ Raul HERNANDEZ-Rodriguez
I, Ronald A. DeJean Ill, declare and state as follows:

On or about March IS, 2019 the defendant Raul HERNANDEZ-Rodriguez was apprehended in I.aredo, Texas. Afier a
brief interview it was determined that, Raul l-IERNANDEZ~Rodriguez was an undocumented alien from Mexico and
subsequently placed under arrest. l`~`urther investigation revealed that Raul HERNANDEZ-Rodriguez was previously
REMOVED from the United States on 09)'19!2018 at Del Rio, Tx, lntl Bridge. There is no record that Raul
HERNANDEZ-Rodriguez has applied for or received permission from the Attomey General or the Secretary of
i-lomeland Security to re-enter the United States after deportation

l declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on March 16, 2019 at Laredo, 'l`exas. %AM

Ronald A. De.lean li`l~'/

Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, I find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before ajudicial
officer.

Executed on at

 

Sam Sheldon
United States Magistrate lodge

